      Case 1:19-cr-00169-VM Document 184 Filed 05/26/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
UNITED STATES OF AMERICA,        :                  19 CR 169 (VM)
                                 :
          -against-              :
                                 :             DECISION AND ORDER
MANOLO DONES,                    :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:
     The Court previously scheduled a sentencing in the above-

referenced matter for Friday, July 10, 2020. (See Dkt. No. 158.)

On May 19, 2020, the Court granted a request by defendant Manolo

Dones (“Dones”) to reschedule the sentencing for either June 3,

2020, or June 5, 2020 to the extent that could be feasibly

accommodated by the Clerk of Court, who must arrange for all remote

appearances by defendants being held at the MCC. (See “Endorsed

Letter,”   Dkt.   No.   182.)   The       process    of   scheduling   Dones’s

sentencing is underway and the Court will confirm the date and

time of the sentencing, along with the dial-in procedures, when

that information becomes available. Meanwhile, on May 20, 2020,

the parties jointly requested         that the Court, in advance of

sentencing, make and set forth its findings pursuant to Section

15002(b)(2)(A) (“Section 15002(b)(2)(A)”) of the Coronavirus Aid,

Relief, and Economic Security Act (“CARES Act”). (See “Motion,”

Dkt. No. 183.) Accordingly, the Court sets forth the findings

required by the CARES Act below.

                                      1
       Case 1:19-cr-00169-VM Document 184 Filed 05/26/20 Page 2 of 6



                               I.     BACKGROUND

      On November 14, 2019, Dones pleaded guilty to one count of

conspiracy to distribute and possess with intent to distribute

fentanyl, heroin, and cocaine in violation of 21 U.S.C. Sections

846 and 841(b)(1)(C). (See Dkt. Minute Entry Dated 11/14/19.)

Dones’s sentencing was originally scheduled for March 6, 2020 (see

Dkt. No. 118), but the Court rescheduled his sentencing twice,

first at the request of defense counsel (see Dkt. No. 147) and

then again sua sponte due to the COVID-19 pandemic (see Dkt. No.

158). Because the COVID-19 pandemic remains an ongoing threat, it

is uncertain when in-person sentencings will resume at the Daniel

Patrick Moynihan United States Courthouse, where this Court sits.

                         II.        LEGAL STANDARD

      Congress passed the CARES Act on March 27, 2020. See Pub. L.

No.   116-136,   134   Stat.    281.        Under   the   CARES   Act,   certain

proceedings may take place remotely if the Judicial Conference of

the United States finds that the emergency conditions due to COVID-

19 will materially affect the functioning of the federal courts

generally or a particular district court. On March 29, 2020, the

Judicial Conference of the United States found that emergency

conditions due to COVID-19 have materially affected and will affect

the functioning of the federal courts. See United States v. Cohen,

No. 19 CR 741, 2020 WL 2539115, at *1 (S.D.N.Y. May 19, 2020). On


                                        2
      Case 1:19-cr-00169-VM Document 184 Filed 05/26/20 Page 3 of 6



March 30, 2020, the Chief Judge of this District found that felony

sentencings could not be conducted in person without seriously

jeopardizing        public    health         and      safety.   (See     In   re

Coronavirus/COVID-19         Pandemic,        Video     Teleconferencing      and

Telephone   Conferencing         for   Criminal    Proceedings,    20-mc-00176

(S.D.N.Y. Mar. 30, 2020).)

     Because the circumstances contemplated by the CARES Act are

present, Section 15002(b)(2)(A) of the CARES Act provides that

felony sentencings “may be conducted by video teleconference, or

by telephone conference if video conferencing is not reasonably

available,” if the sentencing “cannot be conducted in person

without seriously jeopardizing public health and safety, and the

district judge . . . finds for specific reasons that the . . .

sentencing . . . cannot be further delayed without serious harm to

the interests of justice.” The CARES Act requires that appearance

by video or telephone “may only take place with the consent of the

defendant   .   .    .   after    consultation        with   counsel.”   Section

15002(b)(4).

     Federal Rule of Criminal Procedure 32(b)(1) requires that

district courts “impose sentence without unnecessary delay.” The

rule imposes “no rigid timeline for sentencing,” and “the decision

of when to impose sentence is in the sound discretion of the trial

court.” United States v. Flowers, 983 F. Supp. 159, 170 (E.D.N.Y.


                                         3
         Case 1:19-cr-00169-VM Document 184 Filed 05/26/20 Page 4 of 6



1997). However, the Second Circuit has also noted the danger that

a “delay in sentencing may leave the defendant, as well as the

victim, in limbo concerning the consequences of conviction. It

postpones     the   commitment     of       the   defendant   to    corrections

facilities, may have a detrimental effect on rehabilitation, and

suspends the appellate review of error.” United States v. Ray, 578

F.3d 184, 198 (2d Cir. 2009) (alteration omitted).

                            III.    DISCUSSION

     The Court finds that all of the conditions of the CARES Act

have been met. First, there is simply no way for the sentencing to

“be conducted in person without seriously jeopardizing public

health and safety.” Section 15002(b)(2)(A). The COVID-19 pandemic

remains an ongoing threat, and the Court declines to put the

defendant and other individuals involved in this proceeding at

risk. The Court also notes that many courthouse operations at the

Daniel    Patrick   Moynihan    Courthouse        have   ceased    entirely,   or

operate with only a barebones staff. The Court likewise declines

to put these staff members in more danger than they already face

every day, particularly the few who have no choice but to go into

the courthouse to do their jobs.

     Second, the Court finds that the sentencing “cannot be further

delayed without serious harm to the interests of justice.” Section

15002(b)(2)(A). Defense counsel has signaled its intent to seek a


                                        4
       Case 1:19-cr-00169-VM Document 184 Filed 05/26/20 Page 5 of 6



downward variance, which may include a sentence of time served.

(Motion at 1.) Defense counsel also points out that the pendency

of this case is preventing the progress of Dones’s related state

prosecution. (Id. at 1-2.) The Government has indicated that it

will argue that a sentence of time-served is not appropriate, but

agrees that this case “present[s] some mitigating factors.” (Id.

at 1.) Importantly, both parties agree that under the facts and

circumstances of this case, it would do “serious harm to the

interests   of   justice”      to   (1)       deprive   the   defendant   of     the

opportunity to persuade the Court that a sentence of time-served

is appropriate, and (2) delay the advancement of his state court

proceeding. (Id. at 1-2.)

      Third, while it is true that a small number of proceedings in

this District have taken place by videoconference, it is the

Court’s understanding that there are still significant issues with

the   reliability   of   the    videoconferencing         system,    as   well   as

logistical hurdles. To start, this District has only limited

videoconference     equipment       and   bandwidth,      and   in   general     its

technical capabilities are limited. This is especially so when

multiple people are participating. Therefore, the Court finds that

videoconferencing is not reasonably available at this time, and

that the interests of justice counsel in favor of proceeding by




                                          5
         Case 1:19-cr-00169-VM Document 184 Filed 05/26/20 Page 6 of 6



teleconference,      which    has    fewer     technical   limitations    and

logistical difficulties.

      Fourth, and finally, the Court finds that Dones has consented

to   being   sentenced    remotely     after    consultation   with   counsel.

Indeed, the Court understands that Dones has requested the earlier

sentencing date partly “because of the difficult and dangerous

conditions at MCC New York, where he is being held.” (Endorsed

Letter at 1.) The Court therefore finds that this condition of the

CARES Act is satisfied.

      Thus, all conditions of the CARES Act are met here.

                                 IV.    ORDER

      Accordingly, it is hereby ordered that the sentencing of

Manolo Dones be held by teleconference on a date and at a time to

be determined in conjunction with the Clerk of Court and confirmed

by separate order.


SO ORDERED:

Dated:       New York, New York
             26 May 2020



                                            _________________________
                                                  Victor Marrero
                                                     U.S.D.J.




                                        6
